Citation Nr: 1534784	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture.

2.  Entitlement to a rating in excess of 10 percent for right shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Attorney Lawrence Scott Kibler


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1960 to March 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2014).

The Veteran contends that his disabilities of the right ankle and right shoulder have worsened since the most recent (December 2009) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current ratings do not reflect his current ankle and shoulder symptoms and related impairment.  In the May 2012 substantive appeal, the Veteran's attorney stated that December 2010 medical evidence shows the Veteran's range of motion in his right shoulder and right ankle had worsened since the original VA examination in December 2009.  In July 2013 and August 2014 statements, the Veteran's attorney again requested that a new VA examination be scheduled to determine the current severity of the Veteran's right shoulder and right ankle disabilities.  An examination to assess the current severity of the disabilities is indicated.

Additionally, there appear to be records of VA treatment that have not yet been associated with the record.  Although the Veteran has submitted several sets of VA treatment records throughout the appeal, it appears that the AOJ last obtained the Veteran's complete VA treatment records in March 2012.  The Veteran has stated that he receives all of his medical treatment through VA.  Records of all VA treatment for the disabilities at issue may contain pertinent evidence with respect to the claims.  Notably, VA treatment records are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the record) clinical records of VA evaluations or treatment the Veteran has received for the disabilities at issue since March 2012.  

2.  The AOJ should then arrange for an appropriate examination to ascertain the current severity of his right ankle and right shoulder disabilities.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms and impairment of the right ankle and right shoulder disabilities in detail.  The examiner must include rationale with all opinions.

3.  The AOJ should then review the expanded record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




